{

Ni Epel te Ho WApiMiROV

 

 

 

 

 

 

 

 

 

SCRI
jee, Centre Way We 13 2021
CuarlesTon , WV 25309 ee

 

 

Iw THE On ir TEN STATES DisTRicT Coorr FOR THE
Spornern Disteter oe West Vireivir

 

Unsireo Srares or AMERICA
VS,
Neve LrcKe V_ abineipov

Case No. 2:20~-cr - 00054

 

NOTICE OF APPEAL

 

THe Derenvpart | alse

THE Appeal.

COves NOW JHE DEPENDANT, NevelteHo VL Api «(ROU ,
pRo SE AND HEREBY eives. NOTICE OF App EAL
FROM THE euilry’ DUOC MENT (p08 Eb By THES

Court ON July Pe milet,

r
Makes -£ REYVEST THAT

A_biFFeREwT Lawyer BE Appoin7ebD Fer

 

 

T#
Res Pp eer pully SUBLUTED THis FV Day OF Aveust 202 )

 

7.

 

 

iL” - %
Nene lrcevno VLAD/HROV

 

 

 

 

 
 

 

 

NE; BE L LT CHO b ht Ad If 2c) |

peeore, Sgt ty
‘i er ww
SCiRe7=% CHARLESTON WV 250) “ai.
hae ae

  

Pa
i00/ C EX TRE VW/ay : LD AUG BOZL PML em ae
Ci it f-F2 lé ESF

> CY

 

RS
oO
(
oS
S
Cy
ma
iy)
<
as
ed
a,

| bs LAs Of Chet HUUS
One Mane Ko CP FP |
5 2( C \ Kis (hf A i) . af £ 24 iO C

fO. -; . ee : i 2 xz = 2 =
C HARLES (OF / WV 275 5C€ /

Basie DppagpedAp ppd hHip hepa Hieet Ub aADi  jadiped|fpRy spats) gllfily

i
~ ee
 

 

SOUTH CENTRAL REGIONAL JAIL
1001 CENTRE WAY

CHARLESTON, WV 25309

 
